DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “Described here are systems and methods…” can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 33 and 34 objected to because of the following item(s):
Claims 33-34 are listed in the claims as both “original” and “canceled”.  It appears the cancellation of claims 33-40 is a typographical error and should have been claims 35-40 canceled. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 20, 21 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghaboussi, et al. (US 2017/0281094).  Note: The following rejection corresponds to the Written Opinion for PCT/US2018/061779.
	Regarding claim 1, Ghaboussi discloses “(a) providing to a computer system, displacement data acquired with a magnetic resonance imaging (MRI) system and depicting displacements caused in a subject by vibratory motion applied to the subject while the data were acquired with the MRI system (Fig. 2, step 150; paragraphs 035, 0039); (b) providing to the computer system, training data representative of displacements caused by vibratory motion propagating in a medium (paragraph 0043, 0044); (c) constructing a neural network with the computer system (paragraph 0044); (d) training the neural network on the training data using the computer system (paragraph 0044); and (e) generating an image that depicts a mechanical property in a tissue of the subject by inputting the displacement data to the trained neural network (paragraph 0083).”
	Regarding claim 20, Ghaboussi discloses “wherein the training data comprise at least a portion of the displacement data acquired from the subject.” (paragraphs 0035, 0045, 0054)  
	Regarding claim 21, Ghaboussi discloses “wherein the neural network is a feedforward neural network.” (paragraph 0041)
	Regarding claim 28, Ghaboussi discloses “wherein the mechanical property is at least one of stiffness, storage modulus, loss modulus, or damping ratio.  (paragraphs 0005, 0038; stiffness)


Allowable Subject Matter
Claims 12-19, 22, 27, 32 and 41-43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Telenkov, et al. (US 11,284,827) teaches a feed forward neural network.
Zhu, et al. (US 2021/0049757) teaches a neural network for image registration.
Etkin, et al. (US 2020/0401938) teaches a neural network analysis of MRI images.
Khosousi, et al. (US 2020/0205745) teaches a neural network in characterizing physiological systems.
Shadforth, et al. (US 2020/0211713) teaches a neural network classifier.
Garrett, et al. (US 2020/0205739) teaches a method for automated quantification of signal quality using a neural network.
Meaney, et al. (US 2006/0012367) teaches MRI elastography that involves motion resulting from vibrations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 9, 2022